DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rashid et al (WO 2018/124874 A1).
Regarding claim 1, Rashid et al discloses a dosimeter system (100) for use in an irradiation system for radiology or radiotherapy (110) (See Abstract and page 6, lines 12-19), the dosimetry system comprising: an at least two-dimensional, radioluminescent, irradiation detection surface comprising radiosensitive material, the radiosensitive material having radioluminescent properties (See Fig. 1); a detection system configured for detecting radioluminescent light from the at least two-dimensional detection surface upon irradiation with a radiotherapy irradiating beam, the detection system comprising a detector being sensitive for radioluminescence (photodetector (160) and comprising a plurality of pixels for forming an image  (output device for to display absorbed dose by the specimen 

    PNG
    media_image1.png
    418
    719
    media_image1.png
    Greyscale

Regarding claim 2, Rashid et al discloses wherein the at least two-dimensional, radioluminescent, irradiation detection surface is adapted for emitting a radioluminescent signal upon being irradiated with the radiology or radiotherapy irradiation beam, without the need for a further external stimulus (page. 5, lines 31-page 6, line 10).
Regarding claims 4-5, Rashid et al discloses wherein the bandpass filter (150) filters is adapted for blocking ambient radiation, room light and/or any contaminating light in a wavelength range between 10 and 700 nm (page 4, lines 23-25, i.e. filters the radioluminescence signal between two specific frequencies and eliminates noise and other spectra that are not necessary.
Regarding claim 6, Rashid et al discloses wherein the detector is adapted for detecting light in any predetermined angle of incidence (See Figs. 1, 2 and page 4, lines 28-30).
Regarding claim 7, Rashid et al discloses wherein the dosimetry system furthermore comprises a processor for processing the detected radioluminescence signals (page 4, lines 4-5) and for calculating based thereon a relative or organ doses of irradiation and/or a position thereof provided to the object (page 6, lines 12-19).
Regarding claim 8, Rashid et al discloses wherein the dosimetry system comprises a controller (processor) for controlling the detection of radioluminescence so that it happens online (real-time) during the radiology or radiotherapy (page 6, lines 8-19).

Regarding claims 10-11, Rashid et al discloses wherein the radiation-sensitive material is an organic or inorganic luminescent material suitable for radioluminescence and scintillation; wherein the radiation-sensitive material is sensitive to ionizing radiation being one or more of  radiation,  radiation, a radiation, x-rays, proton radiation beams, neutron radiation beams (page 4, lines 6-16).
Regarding claim 12, Rashid et al discloses wherein the system is configured for taking into account whether radio luminescence stems from the radiosensitive material having radioluminescent properties or from the environment (See Abstract, Fig. 1 and page 6, lines 12-19).
Regarding claim 13, Rashid et al discloses wherein an irradiation system for providing radiology or radiotherapy to an object, the irradiation system comprising the dosimetry system (page 5, lines 31-page 6, line 19).
Regarding claim 14, Rashid et al discloses wherein the detection system (170) for detecting radioluminescence is positioned substantially facing an irradiation source of the irradiation system (See Fig. 1 and Abstract). 
Regarding claim 15, Rashid et al discloses a method for determining irradiation doses during radiology or radiotherapy for an object (i.e. specimen, patient’s body) (See Fig. 1, Abstract and page 6, lines 1-5), the method comprising: providing an at least two dimensional, radioluminescent, irradiation detection surface on the object, detecting radioluminescent signals from the at least two dimensional, radioluminescent irradiation detection surface using a detector being sensitive for radioluminescence .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rashid et al (WO 2018/124874 A1) in view of Ebstein et al (US 2007/0181815 A1).
Regarding claim 3, Rashid et al discloses all of the limitations of parent clam 1, as described above, however Rashid et al is silent with regards to the decay time as claimed.  Ebstein et al discloses a dosimeter, comprising: a radiosensitive material with an emission decay time between 1 ns and 100 ms (i.e. about 200ms, see paragraph [0028]).  Thus, it would have been obvious to modify Rashid et al to use a radiosensitive material with an emission decay time as taught supra by Ebstein et al, so as to enable excellent efficiency and good time response. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Agostino et al (US 20170326387) discloses a mask to perform dose mapping in an accurate and reproducible way so as to allow mapping in-situ during irradiation and to tailor radiotherapeutic doses during sequential sessions of individual patients and achieve optimal treatment with minimal side effects, thus providing better resolution without compromising elastic properties of the mask and without interfering with irradiation treatment plan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884